DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendments filed on 04/13/2022, as directed by the Non-Final Rejection on 01/13/2022. Claims 1, 13-16 and 19-22 are amended. Claim 3 is canceled. Claims 1-2 and 4-25 are pending in the instant application. The previous rejections under 35 U.S.C 102 and 103 are withdrawn as necessitated by amendment, however, new rejections are made below.
Response to Arguments
Applicant’s arguments, see Pages 8-10 of Remarks, filed 04/13/2022, with respect to the amendments to claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wolf (U.S Publication No. 2020/0038609 A1) in view of Burlina (U.S Publication No. 2013/0197370 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-8, 11-12, 17-18, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (U.S Publication No. 2020/0038609 A1) in view of Burlina (U.S Publication No. 2013/0197370 A1).
	Regarding claim 1, Wolf discloses an apparatus (Fig. 2), comprising: 
processing circuitry (processing system 242, see Fig. 2 and Paragraph 0046 and 0056) configured to: receive first ultrasound data collected from a subject by a wearable ultrasound device (see Paragraph 0014, ultrasound images of the neck may be obtained for CPAP titration; also see Fig. 2, the ultrasound transducer 212 may be worn via attachment structure 216); automatically determine that the first ultrasound data indicates apnea (see Paragraph 0014 and 0041-0042, the ultrasound data can be used to detect and determine the localization of an apnea/obstruction during sleep; Examiner notes that the detection and localization of the obstruction indicates the patient experiencing an apnea, whereas the apnea sensor set 222 may determine an occurrence indicative of apnea such as a decline in blood oxygen saturation levels); and responsive to a determination that the first ultrasound data indicates apnea, automatically control a positive airway pressure device coupled to the subject to increase pressure delivered to an airway of the subject (see Paragraph 0041, CPAP titration is performed based on the detection and localization of the obstruction; also see Paragraph 0054, increasing pressures are exerted by the CPAP system after an obstruction location is determined until the airway is re-opened), wherein the processing circuitry is configured, when automatically determining that the first ultrasound data indicates apnea, to input the first ultrasound data to a statistical model trained to determine whether inputted ultrasound data indicates apnea (see Paragraph 0073 and Fig. 10-11, the ultrasound images are used to determine a degree of openness based on the mean pixel intensity of the images, which can be fit to linear or exponential functions/models 1111 and 1112, or other such functions which statistically model the CPAP pressure and change in pixel intensity/airway patency; also see Paragraphs 0056, the titration pressure is based on the pressures applied and the statistic for each of the ultrasound images at the given pressure; It is also noted that if the pixel intensity threshold is already met based on the first ultrasound image, then apnea based ventilation is not delivered based on the applied model). 
Wolf is silent regarding wherein the statistical model is a deep machine learning model based on training data that includes ultrasound data labelled for breathing or not breathing.
Burlina teaches using a deep machine learning model based on training data that includes ultrasound data labelled for breathing or not breathing (see Paragraphs 0024, 0033-0034 and 0041-0042; the system may detect or delineate lung conditions that disrupt breathing, for example pneumothorax, using machine learning and machine driven analysis techniques; SVM using HMM predicts pneumothorax based on the brightness of the pleural lines; also see Paragraph 0047, the predicative probabilities can be trained based on an image sequence of known data, i.e. labelled data indicating presence or absence of lung sliding, as required for training of the model).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wolf to have included using a deep machine learning statistical model based on training data labeled for breathing or not breathing, such as that taught by Burlina, in order to automatically and probabilistically detect the presence of lung/breathing conditions (see Paragraph 0024, 0033-0034).
Regarding claim 2, the modified device of Wolf discloses the device of claim 1.
Wolf further discloses wherein the processing circuitry is configured, when automatically determining that the first ultrasound data indicates apnea, to automatically determine that the subject is experiencing apnea (see Paragraph 0041, the system may use ultrasound images to detect and localize an obstruction, and such a detection determines that the subject is experiencing an apnea).
	Regarding claim 6, the modified device of Wolf discloses the device of claim 1.
Wolf further discloses wherein the processing circuitry is further configured to: receive second ultrasound data collected from the subject by the wearable ultrasound device (see Paragraph 0054, after the initial obstruction location is determined, subsequent ultrasound images are collected of the obstruction); automatically determine that the second ultrasound data does not indicate apnea (see Paragraph 0054, the ultrasound images are monitored with increasing applied pressure until the airway re-opens, and thus an apnea is not indicated); and responsive to a determination by the processing circuitry that second ultrasound data does not indicate apnea, automatically control the positive airway pressure device to decrease pressure delivered to the airway of the subject (see Paragraph 0054, the potential CPAP pressure may be reduced slightly after the airway re-opens, since the pressure that re-opens the airway may be greater than the pressure sufficient to prevent closing of the airway).
Regarding claim 7, the modified device of Wolf discloses the device of claim 6.
Wolf further discloses wherein the processing circuitry is configured, when automatically determining that the second ultrasound data does not indicate apnea, to automatically determine that the subject is not experiencing apnea (see Paragraph 0054, the subsequent ultrasound images determine when the applied pressure re-opens the airway, and thus determines when the subject is not experiencing apnea).
Regarding claim 8, the modified device of Wolf discloses the device of claim 6.
Wolf further discloses wherein the processing circuitry is configured, when determining that the second ultrasound data does not indicate apnea, to input the first ultrasound data to a statistical model trained to determine whether inputted ultrasound data does not indicate apnea (see Paragraph 0073 and Fig. 10-11, the ultrasound images during titration are used to determine a degree of openness based on the mean pixel intensity of the images, which can be fit to linear or exponential functions/models 1111 and 1112, or other such functions which statistically model the CPAP pressure and change in pixel intensity/airway patency; It is noted that the titration may be based on a set point mean pixel intensity that indicates the airway is opened, and if the ultrasound image indicates opened airway, then pressure may be reduced; also see Paragraphs 0056, the titration pressure is based on the pressures applied and the statistic for each of the ultrasound images at the given pressure).
Regarding claim 11, the modified device of Wolf discloses the device of claim 1.
Wolf further discloses wherein the processing circuitry is configured, when automatically controlling the positive airway pressure device to increase the pressure delivered to the airway of the subject, to increase pressure generated by the positive airway pressure device (see Paragraph 0054, increasing pressures are exerted by the CPAP system after an obstruction location is determined until the airway is re-opened).
Wolf is silent regarding wherein the positive airway pressure device comprises the processing circuitry.
However, Wolf teaches that the components or processes or data structures, or portions thereof, can be arranged in different components of the system or on the same or different equipment (see Paragraph 0055).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wolf to have included the processing circuitry in the positive airway pressure device, such as that taught by Wolf, in order to consolidate components of the system or provide the same system functionality in a different configuration (Paragraph 0055).
Regarding claim 12, the device of Wolf discloses the device of claim 6.
Wolf further discloses wherein the processing circuitry is configured, when automatically controlling the positive airway pressure device to decrease the pressure delivered to the airway of the subject, to decrease pressure generated by the positive airway pressure device (see Paragraph 0054, the potential CPAP pressure may be reduced slightly after the airway re-opens, since the pressure that re-opens the airway may be greater than the pressure sufficient to prevent closing of the airway)..
Wolf is silent regarding wherein the positive airway pressure device comprises the processing circuitry.
However, Wolf teaches that the components or processes or data structures, or portions thereof, can be arranged in different components of the system or on the same or different equipment (see Paragraph 0055).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wolf to have included the processing circuitry in the positive airway pressure device, such as that taught by Wolf, in order to consolidate components of the system or provide the same system functionality in a different configuration (Paragraph 0055).
Regarding claim 17, the modified device of Wolf discloses the device of claim 1.
Wolf further discloses wherein the processing circuitry is configured, when automatically controlling the positive airway pressure device to increase the pressure delivered to the airway of the subject, to generate an activation signal configured to trigger the positive airway device to increase the pressure generated by the positive airway pressure device (also see Paragraph 0054, increasing pressures are exerted by the CPAP system after an obstruction location is determined until the airway is re-opened; Thus, an activation signal is sent to the CPAP system 260 to trigger titration and to gradually increase pressure until the apnea is resolved).
Regarding claim 18, the modified device of Wolf discloses the device of claim 6.
Wolf further discloses wherein the processing circuitry is configured, when automatically controlling the positive airway pressure device to increase the pressure delivered to the airway of the subject, to generate a deactivation signal configured to trigger the positive airway device to decrease the pressure generated by the positive airway pressure device (see Paragraph 0054, during titration CPAP pressure is incrementally increased until the airway re-opens and the apnea is resolved; During the titration process, when airway patency is obtained, the processor may reduce the pressure from the pressure that re-opened the airway, since the pressure that re-opens the airway may be greater than the pressure sufficient to prevent closing of the airway; Examiner is reading deactivation signal as a signal that reduces the pressure generated by the positive airway pressure device, as described in Paragraph 0009 of Applicant’s Specification).
Regarding claim 23, the modified device of Wolf discloses the apparatus of claim 17.
Wolf is silent regarding wherein the wearable ultrasound device comprises the processing circuitry.
However, Wolf teaches that the components or processes or data structures, or portions thereof, can be arranged in different components of the system or on the same or different equipment (see Paragraph 0055).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wolf to have included the processing circuitry in the wearable ultrasound device, such as that taught by Wolf, in order to consolidate components of the system or provide the same system functionality in a different configuration (Paragraph 0055).
Regarding claim 25, the modified device of Wolf discloses the device of claim 17.
Wolf further discloses wherein a processing device in communication with the wearable ultrasound device comprises the processing circuitry (see Paragraph 0046 and Fig. 2, processing system 242 is in communication with the ultrasound device 210 and comprises the processing circuitry).
Claims 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (U.S Publication No. 2020/0038609 A1) in view of Burlina (U.S Publication No. 2013/0197370 A1), as applied to claims 1 and 6, in view of Wasielewski (U.S Publication No. 2014/0163375 A1).
Regarding claim 4, the modified device of Wolf discloses the device of claim 1.
Wolf further discloses wherein the processing circuitry is configured to automatically determine that the first ultrasound data indicates apnea (see Paragraph 0014 and 0041-0042, the ultrasound data can be used to detect and determine the localization of an apnea/obstruction during sleep).
Wolf is silent regarding obtaining ultrasound images of the chest and further determining that the first ultrasound data indicates an absence of lung sliding.
However, Wasielewski teaches an ultrasound system with an ultrasound probe that covers both the chest and the neck (Paragraph 0052 and Figs. 1-5, the ultrasound cover 12 includes a plurality of ultrasound transducers or sensors 52 throughout a surface of the cover to quickly image the thoraco-abdominal area of the patient, and may be shaped to conform to the neck, thorax) and further teaches using chest ultrasound data to monitor a presence or absence of lung sliding for determination of respiratory problems (see Paragraph 0138, artifacts of ultrasound scanning such as lung sliding and comet tail are created during normal breathing and thus a lack of lung sliding is indicative of respiratory issues, and may be caused by pneumothorax).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Wolf to include an ultrasound probe that may monitor both the neck and the thorax/abdomen and to monitor the ultrasound images of the chest for lung sliding, such as that taught by Wasielewski, in order to monitor for abnormal breathing or respiratory issues (Paragraph 0138).
Regarding claim 5, the modified device of Wolf discloses the device of claim 1.
Wolf further discloses wherein the processing circuitry is configured to automatically determine that the first ultrasound data indicates apnea (see Paragraph 0014 and 0041-0042, the ultrasound data can be used to detect and determine the localization of an apnea/obstruction during sleep).
Wolf is silent regarding obtaining ultrasound images of the chest and further determining that the first ultrasound data indicates an absence of movement of internal abdominal organs.
However, Wasielewski teaches an ultrasound system with an ultrasound probe that covers both the chest and the neck (Paragraph 0052 and Figs. 1-5, the ultrasound cover 12 includes a plurality of ultrasound transducers or sensors 52 throughout a surface of the cover to quickly image the thoraco-abdominal area of the patient, and may be shaped to conform to the neck, thorax) and further teaches using chest ultrasound data to monitor a presence or absence of lung sliding for determination of respiratory problems (see Paragraph 0138, artifacts of ultrasound scanning such as lung sliding and comet tail are created during normal breathing and thus a lack of lung sliding is indicative of respiratory issues, and may be caused by pneumothorax; It is noted that lung sliding involves the movement of the visceral and parietal pleural surfaces of the lungs in relation to one another, and thus constitutes movement of internal abdominal organs).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Wolf to include an ultrasound probe that may monitor both the neck and the thorax/abdomen and to monitor the ultrasound images of the chest for lung sliding/movement of internal abdominal organs, such as that taught by Wasielewski, in order to monitor for abnormal breathing or respiratory issues (Paragraph 0138).
Regarding claim 9, the modified device of Wolf discloses the device of claim 6.
Wolf further discloses wherein the processing circuitry is configured to automatically determine that the second ultrasound data does not indicate apnea (see Paragraph 0054, the ultrasound images are monitored with increasing applied pressure until the airway re-opens, and thus determines when the ultrasound indicates that an apnea is no longer occurring).
Wolf is silent regarding obtaining ultrasound images of the chest and further determining that the second ultrasound data indicates lung sliding.
However, Wasielewski teaches an ultrasound system with an ultrasound probe that covers both the chest and the neck (Paragraph 0052 and Figs. 1-5, the ultrasound cover 12 includes a plurality of ultrasound transducers or sensors 52 throughout a surface of the cover to quickly image the thoraco-abdominal area of the patient, and may be shaped to conform to the neck, thorax) and further teaches using chest ultrasound data to monitor a presence or absence of lung sliding for determination of respiratory problems (see Paragraph 0138, artifacts of ultrasound scanning such as lung sliding and comet tail are created during normal breathing and thus a lack of lung sliding is indicative of respiratory issues, and may be caused by pneumothorax).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Wolf to include an ultrasound probe that may monitor both the neck and the thorax/abdomen and to monitor the ultrasound images of the chest for lung sliding, such as that taught by Wasielewski, in order to monitor for abnormal breathing or respiratory issues (Paragraph 0138).
Regarding claim 10, the modified device of Wolf discloses the device of claim 6.
Wolf further discloses wherein the processing circuitry is configured to automatically determine that the second ultrasound data does not indicate apnea (see Paragraph 0054, the ultrasound images are monitored with increasing applied pressure until the airway re-opens, and thus determines when the ultrasound indicates that an apnea is no longer occurring).
Wolf is silent regarding obtaining ultrasound images of the chest and further determining that the second ultrasound data indicates movement of internal abdominal organs.
However, Wasielewski teaches an ultrasound system with an ultrasound probe that covers both the chest and the neck (Paragraph 0052 and Figs. 1-5, the ultrasound cover 12 includes a plurality of ultrasound transducers or sensors 52 throughout a surface of the cover to quickly image the thoraco-abdominal area of the patient, and may be shaped to conform to the neck, thorax) and further teaches using chest ultrasound data to monitor a presence or absence of lung sliding for determination of respiratory problems (see Paragraph 0138, artifacts of ultrasound scanning such as lung sliding and comet tail are created during normal breathing and thus a lack of lung sliding is indicative of respiratory issues, and may be caused by pneumothorax; It is noted that lung sliding involves the movement of the visceral and parietal pleural surfaces of the lungs in relation to one another, and thus constitutes movement of internal abdominal organs).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Wolf to include an ultrasound probe that may monitor both the neck and the thorax/abdomen and to monitor the ultrasound images of the chest for lung sliding/movement of internal abdominal organs, such as that taught by Wasielewski, in order to monitor for abnormal breathing or respiratory issues (Paragraph 0138).
Claims 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (U.S Publication No. 2020/0038609 A1) in view of Burlina (U.S Publication No. 2013/0197370 A1), as applied to claims 1 and 6, in view of Henke (U.S Patent No. 8,834,347 B2) and Panarello (U.S Publication No. 2019/0117919 A1). 
Regarding claim 13, the device of Wolf discloses the device of claim 1.
Wolf is silent regarding an adapter coupled between a power connector of the positive airway pressure device and a power source, wherein the adapter is independent from a controller of the positive airway pressure device.
Panarello teaches an adapter (Fig. 6, battery 102 and power system 610) coupled between a power connector of the positive airway pressure device (flow generator (FG) connection 690, see Fig. 6 and Paragraph 0063) and a power source (PSU 620, see Fig. 6 and Paragraph 0063), wherein the adapter is independent from a controller of the positive airway pressure device (see Fig. 5-6 and Paragraphs 0077-0079, the control circuits of the adapter control power independently of the PAP controller and can be separate from the PAP).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wolf to include an adapter between the PAP and the power source to independently control the power provided, such as that taught by Panarello, in order to control the exact voltages used by the PAP system (Paragraph 0064, Paragraph 0077-0079; also see Paragraph 0063, where the adapter prevents current flowing in the wrong direction), and also to protect the PAP components from electrical damage (see Paragraph 0074, where output block may monitor the voltage provided to trigger disconnection of power to the PAP for a number of safety reasons).
The modified device of Wolf is silent regarding wherein the processing circuitry is configured, when automatically controlling the positive airway pressure device to increase the pressure delivered to the airway of the subject, to control the adapter to route the power from the power source to the positive airway pressure device.
However, Henke teaches wherein the processing circuitry is configured, when automatically controlling the positive airway pressure device to increase the pressure delivered to the airway of the subject, to route power from the power source to the power connector of the positive airway pressure device (see Col. 25 lines 36-48, the circuitry may provide power to the pressure generator via the connector when an apnea is detected, thus increasing the pressure delivered to the patient).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wolf to cause the adapter to route power from the power source to the CPAP to control the pressure delivered, such as that taught by Henke, in order to provide power to the flow generator when needed to resolve an apnea (Col. 25 lines 36-48; The flow generator may be turned off when not needed, and turned on when needed for apnea).
Regarding claim 14, the device of Wolf discloses the device of claim 1.
Wolf is silent regarding an adapter coupled between a power connector of the positive airway pressure device and a power source, wherein the adapter is independent from a controller of the positive airway pressure device.
Panarello teaches an adapter (Fig. 6, battery 102 and power system 610) coupled between a power connector of the positive airway pressure device (flow generator (FG) connection 690, see Fig. 6 and Paragraph 0063) and a power source (PSU 620, see Fig. 6 and Paragraph 0063), wherein the adapter is independent from a controller of the positive airway pressure device (see Fig. 5-6 and Paragraphs 0077-0079, the control circuits of the adapter control power independently of the PAP controller and can be separate from the PAP).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wolf to include an adapter between the PAP and the power source to independently control the power provided, such as that taught by Panarello, in order to control the exact voltages used by the PAP system (Paragraph 0064, Paragraph 0078-0079; also see Paragraph 0063, where the adapter prevents current flowing in the wrong direction), and also to protect the PAP components from electrical damage (see Paragraph 0074, where output block may monitor the voltage provided to trigger disconnection of power to the PAP for a number of safety reasons).
The modified device of Wolf is silent regarding wherein the processing circuitry is configured, when automatically controlling the positive airway pressure device to decrease the pressure delivered to the airway of the subject, to control the adapter to cease to route the power from the power source to the positive airway pressure device.
Henke teaches wherein the processing circuitry is configured, when automatically controlling the positive airway pressure device to decrease the pressure delivered to the airway of the subject, to cease to route power from the power source to the positive airway pressure device (see Col. 25 lines 36-48, when an apnea is not detected, a signal can be transmitted to all functional but non-essential elements, such that they are powered down when an apnea is not detected, and are turned on when they are need after an apnea is detected).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wolf to control the adapter to automatically cease to route power from the power source to the positive airway pressure device, such as that taught by Henke, in order to provide a low power mode that may prolong battery and conserve energy usage (Col. 25 lines 36-48).
Regarding claim 19, the device of Wolf discloses the device of claim 1.
Wolf is silent regarding wherein the processing circuitry is configured, when automatically controlling the positive airway pressure device to increase the pressure delivered to the airway of the subject, to generate an activation signal configured to route the power from the power source to the positive airway pressure device.
Henke teaches wherein the processing circuitry is configured, when automatically controlling the positive airway pressure device to increase the pressure delivered to the airway of the subject, to generate an activation signal configured to route the power from the power source to the positive airway pressure device (see Col. 25 lines 36-48, the circuitry may provide power to the pressure generator when an apnea is detected, thus increasing the pressure delivered to the patient).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wolf to cause the adapter to route power from the power source to the CPAP, such as that taught by Henke, in order to provide power to the flow generator when needed to resolve an apnea (Col. 25 lines 36-48; The flow generator may be turned off when not needed, and turned on when needed for apnea).
The modified device of Wolf is silent regarding to triggering an adapter coupled between a power connector of the positive airway pressure device and a power source to route the power from the power source to the positive airway pressure device, wherein the activation signal to trigger the adapter is independent from a controller of the positive airway pressure device.
Panarello teaches triggering an adapter (Fig. 6, battery 102 and power system 610) coupled between a power connector of the positive airway pressure device (flow generator (FG) connection 690, see Fig. 6 and Paragraph 0063) and a power source (PSU 620, see Fig. 6 and Paragraph 0063) to route the power from the power source to the positive airway pressure device (see Paragraph 0063, a PSU may trigger the adapter to process and condition the power signal to provide power at an appropriate current to the flow generator; also see Paragraph 0078-0079, the power subsystem may independently give low voltage or full functional voltage to power the PAP, depending on input via 680 for example), wherein the activation signal to trigger the adapter is independent from a controller of the positive airway pressure device (see Fig. 5-6 and Paragraphs 0077-0079, the stand-by and on circuits which provide power may be independent of the PAP, and simply provide power to drive the PAP to operation; The signals of the circuit may be independent of the PAP).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wolf to include an adapter between the PAP and the power source to provide the activation signals to route power to the PAP, such as that taught by Panarello, in order to control the exact voltages used by the PAP system (Paragraph 0064, Paragraph 0078-0079; also see Paragraph 0063, where the adapter prevents current flowing in the wrong direction), and also to protect the PAP components from electrical damage (see Paragraph 0074, where output block may monitor the voltage provided to trigger disconnection of power to the PAP for a number of safety reasons).
Regarding claim 20, the device of Wolf discloses the device of claim 6.
Wolf is silent regarding wherein the processing circuitry is configured, when automatically controlling the positive airway pressure device to increase the pressure delivered to the airway of the subject, to generate an activation signal configured to route the power from the power source to the positive airway pressure device.
Henke teaches wherein the processing circuitry is configured, when automatically controlling the positive airway pressure device to increase the pressure delivered to the airway of the subject, to generate a deactivation signal configured to cease to route the power from the power source to the positive airway pressure device (see Col. 25 lines 36-48, after an apnea is resolved from applied positive pressure, a deactivation signal can be transmitted to all functional but non-essential elements, such that they are powered down when an apnea is not detected, and are turned on when they are need after an apnea is detected).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wolf to automatically cease to route power from the power source to the positive airway pressure device, such as that taught by Henke, in order to provide a low power mode that may prolong battery and conserve energy usage (Col. 25 lines 36-48).
The modified device of Wolf is silent regarding to triggering an adapter coupled between a power connector of the positive airway pressure device and a power source to cease to route the power from the power source to the positive airway pressure device, wherein the deactivation signal to trigger the adapter is independent from a controller of the positive airway pressure device.
Panarello teaches triggering an adapter (Fig. 6, battery 102 and power system 610) coupled between a power connector of the positive airway pressure device (flow generator (FG) connection 690, see Fig. 6 and Paragraph 0063) and a power source (PSU 620, see Fig. 6 and Paragraph 0063) to cease to route the power from the power source to the positive airway pressure device (see Paragraph 0074, the output block may disconnect power supply to the PAP to prevent improper voltage delivery), wherein the deactivation signal to trigger the adapter is independent from a controller of the positive airway pressure device (see Fig. 5-6 and Paragraphs 0077-0079, the stand-by and on circuits which provide power may be independent of the PAP, and simply provide power to drive the PAP to operation; also see Paragraph 0074, the output block’s decision is based solely on the voltages provided by the PSU and control circuitry of the adapter/system 610).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wolf to include an adapter between the PAP and the power source to provide the deactivation signals to cease to route power to the PAP, such as that taught by Panarello, in order to control the exact voltages used by the PAP system (Paragraph 0064, Paragraph 0077-0079; also see Paragraph 0063, where the adapter prevents current flowing in the wrong direction), and also to protect the PAP components from electrical damage (see Paragraph 0074, where output block may monitor the voltage provided to trigger disconnection of power to the PAP for a number of safety reasons).
Claims 15-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (U.S Publication No. 2020/0038609 A1) in view of Burlina (U.S Publication No. 2013/0197370 A1), as applied to claims 1 and 6, in further view of Wondka (U.S Publication No. 8,925,545 B2) and Cullen (U.S Publication No. 2015/0335851 A1).
Regarding claim 15, the device of Wolf discloses the device of claim 1.
Wolf is silent regarding a valve coupled between a tubing of the positive airway pressure device and a mask disposed on the subject, wherein the valve is independent from a controller of the positive airway pressure device comprises the processing circuitry.
Cullen teaches a positive pressure delivery device wherein a valve is coupled between a tubing of the positive airway pressure device and a mask disposed on the subject (see Fig. 14, valve controller 1420 and valves 1422/1424 are between conduit 106 and patient interface 1408), wherein the valve is independent from a controller of the positive airway pressure device (see Paragraph 0142, pressure sensor 1426 and valve controller 1420 provide closed loop control to open and close the valve), and wherein the independent processing circuitry controls the valve to permit air to flow from the tubing of the positive airway pressure device to the airway of the subject (see Paragraph 0142, the valve control may increase the air flow delivered therethrough depending on the settings implemented).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wolf to include the valve between the inspiratory conduit and a mask attached to the patient, and to separate control of the valve from the controller of the positive airway pressure device, such as that taught by Cullen, in order to regulate the pressure delivered to the patient in a closed-loop manner (Paragraph 0142).
The modified device of Wolf is silent regarding wherein the processing circuitry is configured, when automatically controlling the positive airway pressure device to increase the pressure delivered to the airway of the patient, to control the valve to permit air to flow.
Wondka teaches wherein the processing circuitry generates an activation signal configured to trigger a valve coupled between the positive airway pressure device and the subject to permit the air to flow from the positive airway pressure device to the airway of the subject (see Col. 9 lines 46-61, the output of the gas delivery mechanism 161 may be controlled by a gas delivery control valve 165, and the system 163 may use inputs from a sensor to control the ventilation gas delivered through the valve, based on the desired therapeutic output and effect; Thus, the system may issue a signal to the valve to open or close it to control the flow).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wolf to include generating a signal to trigger a valve coupled between the positive airway pressure device and the subject to fully permit the air to flow from the positive airway pressure device to the airway of the subject, such as that taught by Wondka, in order to control the exact amount of ventilation delivered to the patient based on the desired therapeutic output (Col. 9 lines 46-61).
Regarding claim 16, the device of Wolf discloses the device of claim 6.
Wolf is silent regarding a valve coupled between a tubing of the positive airway pressure device and a mask disposed on the subject, wherein the valve is independent from a controller of the positive airway pressure device comprises the processing circuitry.
Cullen teaches a positive pressure delivery device wherein a valve is coupled between a tubing of the positive airway pressure device and a mask disposed on the subject (see Fig. 14, valve controller 1420 and valves 1422/1424 are between conduit 106 and patient interface 1408), wherein the valve is independent from a controller of the positive airway pressure device (see Paragraph 0142, pressure sensor 1426 and valve controller 1420 provide closed loop control to open and close the valve), and wherein the independent processing circuitry controls the valve to permit air to flow from the tubing of the positive airway pressure device to the airway of the subject (see Paragraph 0142, the valve control may increase the air flow delivered therethrough depending on the settings implemented).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wolf to include the valve between the inspiratory conduit and a mask attached to the patient, and to separate control of the valve from the controller of the positive airway pressure device, such as that taught by Cullen, in order to allow regulate the pressure delivered to the patient in a closed-loop manner (Paragraph 0142).
The modified device of Wolf is silent regarding wherein the processing circuitry is configured, when automatically controlling the positive airway pressure device to decrease the pressure delivered to the airway of the patient, to control the valve to prevent air to flow.
Wondka teaches wherein the processing circuitry generates an activation signal configured to trigger a valve coupled between the positive airway pressure device and the subject to permit the air to flow from the positive airway pressure device to the airway of the subject (see Col. 9 lines 46-61, the output of the gas delivery mechanism 161 may be controlled by a gas delivery control valve 165, and the system 163 may use inputs from a sensor to control the ventilation gas delivered through the valve, based on the desired therapeutic output and effect; Thus, the system may issue a signal to the valve to open or close it to control the flow).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wolf to include generating a signal to trigger a valve coupled between the positive airway pressure device and the subject to fully prevent the air to flow from the positive airway pressure device to the airway of the subject, such as that taught by Wondka, in order to control the exact amount of ventilation delivered to the patient based on the desired therapeutic output (Col. 9 lines 46-61).
Regarding claim 21, the device of Wolf discloses the device of claim 6.
Wolf is silent regarding wherein the processing circuitry is configured, when automatically controlling the positive airway pressure device to increase the pressure delivered to the airway of a subject, to generate an activation signal configured to trigger a valve coupled between a tubing of the positive airway pressure device and the user to permit the air to flow from the positive airway pressure device to the airway of the subject, wherein the activation signal to trigger the valve is independent from a controller of the positive airway pressure device.
Wondka teaches wherein the processing circuitry, when controlling the positive airway pressure device to increase pressure, generates an activation signal configured to trigger a valve coupled between the positive airway pressure device and the subject to permit the air to flow from the positive airway pressure device to the airway of the subject (see Col. 9 lines 46-61, the output of the gas delivery mechanism 161 may be controlled by a gas delivery control valve 165, and the system 163 may use inputs from a sensor to control the ventilation gas delivered through the valve, based on the desired therapeutic output and effect; Thus, the system may issue a signal to the valve to open or close it to control the flow).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wolf to include generating a signal to trigger a valve coupled between the positive airway pressure device and the subject to fully permit the air to flow from the positive airway pressure device to the airway of the subject, such as that taught by Wondka, in order to control the exact amount of ventilation delivered to the patient based on the desired therapeutic output (Col. 9 lines 46-61).
The modified device of Wolf is silent regarding wherein the valve is coupled between the tubing of the positive pressure device and a mask disposed on the subject, and wherein the activation signal to trigger the valve is independent from a controller of the positive airway pressure device.
Cullen teaches a positive pressure delivery device wherein a valve coupled between a tubing of the positive airway pressure device and a mask disposed (see Fig. 14, valve controller 1420 and valves 1422/1424 are between conduit 106 and patient interface 1408) on the subject to permit the air to flow from the positive airway pressure device to the airway of the subject (see Paragraph 0142, the valve control may increase the air flow delivered therethrough depending on the settings implemented) and wherein the activation signal to trigger the valve is independent from a controller of the positive airway pressure device (see Paragraph 0142, pressure sensor 1426 and valve controller 1420 provide closed loop control to open and close the valve).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wolf to include the valve between the inspiratory conduit and a mask attached to the patient, and to have the control signals independent from the controller of the positive airway pressure device, such as that taught by Cullen, in order to allow regulate the pressure delivered to the patient in a closed-loop manner (Paragraph 0142).
Regarding claim 22, the device of Wolf discloses the device of claim 6.
Wolf is silent regarding wherein the processing circuitry is configured, when automatically controlling the positive airway pressure device to decrease the pressure delivered to the airway of a subject, to generate a deactivation signal configured to trigger a valve coupled between a tubing of the positive airway pressure device and the subject to permit the air to flow from the positive airway pressure device to the airway of the subject, wherein the activation signal to trigger the valve is independent from a controller of the positive airway pressure device.
Wondka teaches wherein the processing circuitry, when controlling the positive airway pressure device to decrease pressure, generates a deactivation signal configured to trigger a valve coupled between the positive airway pressure device and the subject to prevent the air to flow from the positive airway pressure device to the airway of the subject (see Col. 9 lines 46-61, the output of the gas delivery mechanism 161 may be controlled by a gas delivery control valve 165, and the system 163 may use inputs from a sensor to control the ventilation gas delivered through the valve, based on the desired therapeutic output and effect; Thus, the system may issue a signal to the valve to open or close it to control the flow).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wolf to include generating a signal to trigger a valve coupled between the positive airway pressure device and the subject to fully prevent the air to flow from the positive airway pressure device to the airway of the subject, such as that taught by Wondka, in order to control the exact amount of ventilation delivered to the patient based on the desired therapeutic output (Col. 9 lines 46-61).
The modified device of Wolf is silent regarding wherein the valve is coupled between the tubing of the positive pressure device and a mask disposed on the subject, and wherein the deactivation signal to trigger the valve is independent from a controller of the positive airway pressure device.
Cullen teaches a positive pressure delivery device wherein a valve coupled between a tubing of the positive airway pressure device and a mask disposed on the subject (see Fig. 14, valve controller 1420 and valves 1422/1424 are between conduit 106 and patient interface 1408) to prevent the air to flow from the positive airway pressure device to the airway of the subject (see Paragraph 0142, the valve control may restrict the air flow delivered therethrough depending on the settings implemented) and wherein the deactivation signal to trigger the valve is independent from a controller of the positive airway pressure device (see Paragraph 0142, pressure sensor 1426 and valve controller 1420 provide closed loop control to open and close the valve).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wolf to include the valve between the inspiratory conduit and a mask attached to the patient, and to have the control signals independent from the controller of the positive airway pressure device, such as that taught by Cullen, in order to allow regulate the pressure delivered to the patient in a closed-loop manner (Paragraph 0142).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf (U.S Publication No. 2020/0038609 A1) in view of Burlina (U.S Publication No. 2013/0197370 A1), as applied to claim 1, in view of Barnard (U.S Publication No. 2013/0289411 A1).
Regarding claim 24, the device of Wolf discloses the device of claim 1.
Wolf is silent regarding wherein the wearable ultrasound device comprises a patch configured to couple to the subject's skin.
Barnard teaches a wearable ultrasound device, wherein the device comprises a patch configured to couple to the subject’s skin (see Abstract and Paragraph 0040-0041, a disposable patch apparatus 100 removably holds a ultrasound scanner probe 102, and mechanically fixes the scanner to bodily tissue).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wolf to include coupling the ultrasound sensor via a patch configured to couple to the subject’s skin, such as that taught by Barnard, in order to provide an alternative, disposable way to secure the ultrasound probe to the patient for medical imaging of the patient (Paragraph 0040).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/             Examiner, Art Unit 3785                                                                                                                                                                                           
/KENDRA D CARTER/             Supervisory Patent Examiner, Art Unit 3785